Citation Nr: 0812499	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-41 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Oklahoma City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from April 18, 
2003 to May 7, 2003.


REPRESENTATION

Veteran represented by:	Michael Gassaway, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and December 2003 decisions of 
the VAMC in Oklahoma City, Oklahoma, which denied claims for 
reimbursement for unauthorized private medical care provided 
from April 18 to May 7, 2003.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.

The veteran testified before the undersigned at a June 2007 
hearing at the RO.  A transcript has been associated with the 
file.


FINDINGS OF FACT

1.  The veteran is currently service-connected for irritable 
bowel syndrome.

2.  The veteran received emergent care for severe abdominal 
pain arising from a partial bowel obstruction on April 18, 
2003.

3.  A VA facility was feasibly available at the time of the 
veteran's transport to the Baptist Hospital Center in 
Oklahoma City, Oklahoma.  


CONCLUSIONS OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from emergency care provided at a 
non-VA facility between April 18 and May 7, 2003 have not 
been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 
17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The veteran was provided VCAA 
notification after adjudication of this case.  The veteran 
has been represented by an attorney who argued the specific 
merits of the case and correctly identified the necessary 
elements to establish the claim in the March 2004 Notice of 
Disagreement.  With such a showing of actual knowledge, there 
is no reasonable possibility that any notice or assistance 
would aid the appellant in substantiating the claim.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).  Thus, the Board 
finds that failure to provide timely VCAA notice was harmless 
error.

II. Reimbursement for Unauthorized Private Medical Care

Following a lipoma excision surgery at the Oklahoma City 
VAMC, the veteran developed severe abdominal pain.  She was 
readmitted for abdominal distress from April 4 to April 14, 
2003.  The veteran returned to the emergency room on the 
morning of April 18, 2003.  She was seen and diagnosed with a 
possible partial bowel obstruction.  The veteran declined 
admission to the hospital and went to her mother's house.  
That evening, the veteran's abdominal distress became so 
severe that the veteran's mother called 911.  An ambulance 
transported the veteran to the Baptist Integris Medical 
Center.  She remained there from April 18 to May 7, 
undergoing surgery on April 20 to correct the bowel 
obstruction.  

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, 
or (2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for 
any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, 
illness, or dental condition in the case of a veteran 
who is participating in a rehabilitation program and 
who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The veteran is presently service-connected for irritable 
bowel syndrome.  The medical care was for a bowel 
obstruction.  While the veteran's bowel obstruction did not 
arise until after a lipoma surgery, the Board, resolving 
doubt in favor of the veteran, finds that the emergency care 
was for a service-connected disability.  See 38 C.F.R. 
§ 17.120(a), supra.

The dispatch report from the ambulance indicates that the 
veteran's condition was emergent at the time of transport on 
April 18, 2003.  The Board is satisfied by the evidence of 
emergent need for medical care.  See 38 C.F.R. § 17.120(b), 
supra. 

The veteran testified before the undersigned that she did not 
remember being transported to the Baptist facility due to her 
pain and the medication she had been given while at VA that 
morning, in essence, arguing that she did not refuse VA, but 
that she had no choice in the matter.  

The April 18, 2003 dispatch ticket from EMSA shows that the 
veteran affirmatively requested the Baptist facility as the 
destination.  The form also shows that the veteran claimed 
only VA insurance and was not unconscious or fainting.  The 
form notes a delay in transport while the veteran made a 
transport decision.  There is no indication that she was 
incapable from making a decision as to which hospital she 
wanted.  The veteran was clearly aware of the presence of VA 
facilities nearby, as she had received substantial treatment 
from the VAMC and had been there earlier in the day.  The 
VAMC was capable of treating her.  The Board finds that the 
preponderance of the evidence shows that the veteran was able 
to choose the medical provider she desired and did exactly 
that.  Accordingly, the Board finds that VA facilities were 
feasibly available for all services provided at the Baptist 
Integris Medical Center.  

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").  Therefore, 
the Board concludes that the reimbursement claims fail under 
these provisions.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.  

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (enrolled in the annual 
patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725.  To be eligible for reimbursement under this law, all 
of the following conditions must be met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention for 
the initial evaluation and treatment would have been 
hazardous to life or health;

(c) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would 
not have been considered reasonable by a prudent 
layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized).

(e) The veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished 
and had received medical services under 38 U.S.C. 
Chapter 17 within two years before the non-VA emergency 
treatment;

(f) The veteran is financially liable to the non-VA 
provider of the emergency treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case 
of an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.

38 C.F.R. § 17.1002 (2007).  Since all criteria must be met, 
the claim must be denied if there is a failure to satisfy any 
single criterion.

The veteran's remaining claims for reimbursement for 
unauthorized medical treatment from April 18 to May 7, 2003 
fail here for the same reasons as under the prior discussion: 
VA facilities were reasonably feasible.  The veteran chose 
not to go to VA, and she is responsible for that choice.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for reimbursement for 
care received from April 18 to May 7, 2003.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from April 18, 
2003 to May 7, 2003 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


